Order entered October 28, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00256-CR

                               RICHARD GONZALES, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-82083-2012

                                          ORDER
         The Court DENIES appellant’s October 15, 2013 motion to dismiss counsel and proceed

pro se. The appeal will proceed on the Anders brief filed by counsel, together with the pro se

response filed by appellant.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Christopher Routt and the Collin County District Attorney’s Office.

         We DIRECT the Clerk to send a copy of this order, by first-class mail, to Richard

Gonzales, Jr., TDCJ No. 01835502, Hutchins State Jail, 1550 E. Langdon Road, Dallas, Texas

75241.


                                                     /s/   LANA MYERS
                                                           JUSTICE